DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawings is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claim Rejections - 35 USC § 103


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmeyer (U.S. 1,217,661 A) in view of Hoyos (U.S. 11,046,484 B2).
With regard to claim 1, Strohmeyer discloses an attachment (A, Fig. 1) for a drinking vessel (C1:L9-11), comprising: an inner wall (5, Fig. 2) having an inward slope structure (Figs. 2 and 3), wherein the inner wall is facing towards a bottom of a drinking vessel (Fig. 2), and wherein the inner wall is in contact with an inner surface of the drinking vessel (Fig. 2); and wherein the inward slope structure facilitates flow of liquid from the drinking vessel to a user's mouth (C1:L39:40); an arc shaped cut on the inner wall (Fig. 1), wherein the arc shaped cut comes in contact with the inner surface of the drinking vessel (Fig. 2), and wherein the arc shape facilitates seepage free drinking from the drinking vessel (C2:L83-87); an exterior wall (6, Fig. 2), wherein the exterior wall covers an outer surface of the drinking vessel (Fig. 2; C2:L68-69), and wherein the exterior wall length is longer in height than the inner wall (Fig. 2), and wherein the exterior wall rests like a flap on the outer surface of the drinking vessel (Fig. 2); a curved surface (7, Fig. 2), wherein the curved surface joins the inner wall and the exterior wall (Fig. 2), and wherein the curved surface is curved in design to fit on a rim of the drinking vessel (C2:L78-80); 3and wherein the curved surface is parallel to the rim of the drinking vessel (Fig. 2); a curved edge on either side of the curved surface (Fig. 1), and edges of the inner wall and the exterior wall (Fig. 1), wherein the curved edge is a half semi-circle cut on an edge of the curved surface (Fig. 1), and wherein the half semi-circle cut is in a shape of an inward tunnel (Fig. 1) and wherein the half semi-circle cut provides stability and grip (C2:L83-88), and wherein the half semi-circle cut is configured to cover up a gap between an inner ceiling of the curved surface and the rim of the drinking vessel (C2:L76-68), and wherein the half semi-circle cut avoids protrusions on the aperture edge of the drinking vessel (C2:L78-80).
Strohmeyer does not disclose a plurality of ribs, wherein the plurality of ribs is located on an inner side of the exterior wall and rests on an outer surface of the drinking vessel, and wherein the plurality of ribs is configured to maintain a structural integrity of the exterior wall, and wherein the plurality of ribs covers an extra space between the attachment and between the exterior wall and the outer surface of the drinking vessel, and wherein the plurality of ribs is equally spaced, curved and slender column in structure, and wherein the plurality of ribs provide thickness to the attachment exterior wall to prevent the attachment exterior wall from falling flimsy.
Hoyos teaches a plurality of ribs (3, Fig. 7), wherein the plurality of rips is located on an inner side of the exterior wall (Fig. 7), and wherein the plurality of ribs is configured to maintain structural integrity of the exterior wall (C7:L42-46), and wherein the plurality of ribs covers an extra space baleen the attachment and the drinking vessel (C7:L42-46), and wherein the plurality of ribs is equally spaced curved and slender column in structure (Fig. 7), and wherein the plurality of ribs provide thickness to the attachment to prevent the attachment from failing flimsy (C7:L42-46).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the ribs as taught by Hoyos to modify the invention of Strohmeyer in order to provide structural support to the attachment.
With regard to claim 2, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention wherein the attachment is reusable (C1:L37-38)
With regard to claim 3, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention wherein the attachment is a retrofit attachment (C2:L71-73).
With regard to claim 6, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention. 
Further, Hoyos teaches that the plurality of ribs provides grip and anti-skid protection to the exterior wall of the attachment (C7:L42-47).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the plurality of ribs as taught by Hoyos to modify the invention of Strohmeyer-Hoyos in order to keep the guard firmly in place while in use (C7:L46).
With regard to claim 7, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention wherein the curved edge facilitates a tight fit on a top of the drinking vessel (C2:L83-85).
With regard to claim 8, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention.
Further, Hoyos teaches wherein the drinking vessel is at least one of a glass, a cup, a sipper, and a mug (Hoyos, C4:L7-8).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching to use the multiple types of drinking vessels as taught by Hoyos to modify the invention of Strohmeyer-Hoyos to allow the attachment to have versatility.
With regard to claim 9, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention.
Further, Hoyos teaches wherein the attachment is made up of at least a food grade virgin plastic, a rubber, and a polymer material (C7:L17-19).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the material of the lip guard as taught by Hoyos to modify the invention of Strohmeyer-Hoyos in order to provide flexibility to the mouth guard.
With regard to claim 10, Strohmeyer-Hoyos as applied in claim 1 above discloses the claimed invention wherein the plurality of ribs provide rigidity to the exterior wall of the attachment.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the rigid ribs as taught by Hoyos to modify the invention of Strohmeyer-Hoyos to provide an improved detachable liquid pouring spout Once secured to a liquid-holding vessel, the improved pouring spout aids in transferring liquid out of the vessel while reducing or eliminating spills (C3:L28-31).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument except for Hoyos.
In response to the Applicant's argument regarding Hoyos that, “the flexibility grooves in Hoyos are in the form of incisions which act as channels to control the flow of the fluid. In contrast to Applicant's plurality of the ribs located on the exterior wall. The plurality of the ribs is in the form of protrusions on the inside of the exterior wall to maintain a structural integrity of the exterior wall, and also to cover the extra space between the exterior wall and the outer surface of the drinking vessel. Therefore, Hoyos' grooves (cuts/incisions) cannot be equated to Applicant's ribs (protrusions/bumps). Not only does Hoyos fail to disclose Applicant's ribs, it also fails to disclose the ribs being located on an inner side of an exterior wall”.
The Applicant is incorrect.  The Examiner used gripping elements (3) as the ribs not the flexibility grooves as thought by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735